Citation Nr: 1233924	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as a personality disorder).  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for a low back disability.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 2007 to September 2007 and from December 2007 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, granting service connection for a low back disability and assigning a 20 percent disability evaluation as of April 25, 2008, and, denying claims of entitlement to service connection for a personality disorder and a right shoulder condition.  

The Veteran was scheduled for a hearing before a Board Member at the RO in San Juan, Puerto Rico in January 2011.  The Veteran notified VA on the day of his scheduled hearing that he desired to cancel his requested hearing.  

The Board notes that a supplemental statement of the case (SSOC) has not been prepared since the Veteran's most recent VA spine examination of March 2011.  However, in February 2011, VA received a statement from the Veteran's representative indicating that they waived review of the Agency of Original Jurisdiction (AOJ) of any further medical evaluations.  

The Veteran additionally alleges that he cannot work as a result of his service-connected low back disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Absent representation by a private attorney, remands to the RO are via the AMC in Washington, DC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for a psychiatric disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 11, 2011, the Veteran's low back disability has been manifested by pain and limitation of motion; it has not been manifested by favorable or unfavorable ankylosis or limitation of flexion to 30 degrees or less.  

2.  As of March 11, 2011, the Veteran's low back disability has functionally resulted in forward flexion to only 25 degrees; it has not been manifested by favorable or unfavorable ankylosis.  







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).

2.  The criteria for establishing entitlement to a disability evaluation of 40 percent for a low back disability, as of March 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and in January 2009 and March 2011, he was afforded formal VA examinations.  The Board notes that the Veteran's representative argued in September 2011 that the issue of entitlement to a higher disability evaluation for a low back disability should be remanded because service treatment records were absent from the file.  However, as service connection has already been established for this disability, the Board concludes that remanding for additional in-service records would not be beneficial to the Veteran's claim.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran was granted service connection for a low back disability in a February 2009 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 5237, effective as of April 25, 2008.  A timely notice of disagreement regarding the assigned disability evaluation was received by VA in May 2009.  However, the assigned disability evaluation was continued in a January 2010 rating decision.  The Veteran did not appeal this decision to the Board in a timely fashion, as his VA Form 9 was received by VA in May 2010.  A VA Form 9 must be filed within 60 days after the issuance of a statement of the case.  See 38 C.F.R. § 20.302(b).  Nonetheless, the RO certified these issues for appeal without explanation.  Given the RO's actions, the Board finds that VA has implicitly waived the requirement for filing a timely substantive appeal and the Board accepts jurisdiction of this claim.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Veteran was afforded a VA examination of the spine in January 2009.  The Veteran was noted to be suffering from back pain that radiated into the legs.  There was no evidence of intervertebral disc syndrome.  The Veteran reported flare-ups of his back pain every two to three weeks.  These flare-ups would last for one to two weeks.  Thoracolumbar range of motion testing was performed, revealing forward flexion to 45 degrees (with pain at 40 degrees), extension was to 20 degrees (with pain at 15 degrees), bilateral lateral flexion to 30 degrees without pain and bilateral lateral rotation to 30 degrees without pain.  A magnetic resonance image (MRI) revealed early degenerative changes of the thoracic spine with no evidence of disc herniation or spinal stenosis.  There were also early degenerative changes of the lumbar spine, with bulging annulus at L5-S1 and straightening of the lumbar lordosis.  The Veteran reported that he quit working because of his low back pain and an inability to lift heavy weights or stand or sit for prolonged periods.  

The record does not reflect further treatment for a low back disorder.  The Veteran was afforded an additional VA examination of the thoracolumbar spine in March 2011, however.  The Veteran reported that his low back pain had been getting worse since his last examination.  The Veteran again endorsed having flare-ups.  He noted these occurring every two to four months and lasting for one to two weeks.  The Veteran reported that he could not do anything during these periods of flare-up.  The Veteran denied suffering from urinary or fecal incontinence, as well as erectile dysfunction.  The Veteran did, however, endorse symptomatology of fatigue, decreased motion, stiffness, weakness, spasm and pain.  The examiner noted that the Veteran was ordered on strict bed rest for three days due to acute intervertebral disc syndrome in the past year.  Examination revealed a normal posture and gait, as well as no abnormal spinal curvatures.  There was evidence of muscle spasm.  Thoracolumbar range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain following repetitive motion, reducing forward flexion to 25 degrees and extension to 5 degrees.  The Veteran was diagnosed with disc dehydration at L4-5 and L5-S1 with a small disc bulge.  There was also bilateral facet hypertrophy without significant spinal canal stenosis of neural foraminal narrowing.  There was also mild decreased intervertebral disc space at L5-S1.  There was also evidence of radiculopathy into the lower extremities.  The Veteran reported that he was not presently working and that he was fired from his previous job because he could not lift objects more than 20 pounds, stand for more than 20 minutes or bend over to fix cars.  It was also noted that the Veteran could not do personal things alone like he used to so his wife would accompany him now.  

Under the general formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, will be rated as the following:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A higher disability evaluation of 40 percent is warranted when there is evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

The previously outlined evidence demonstrates that the Veteran is entitled to a disability evaluation of 40 percent for his thoracolumbar spine disability as of March 11, 2011 - the date of his most recent VA examination.  While the March 2011 VA examination report reflects that the Veteran was capable of forward flexion of the thoracolumbar spine to 45 degrees, this was further reduced to 25 degrees due to pain upon repetitive motion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Therefore, when applying the DeLuca criteria to the Veteran's claim, it is clear that forward flexion is functionally limited to less than 30 degrees due to pain.  As such, a 40 percent disability evaluation is warranted as of March 11, 2011 - the first evidence of record of flexion to less than 30 degrees.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent prior to March 11, 2011.  According to the previous VA examination of January 2009, the Veteran was capable of forward flexion to 40 degrees, even when taken into account his pain after repetitive motion.  Therefore, this evidence demonstrates that the Veteran was capable of forward flexion in excess of 30 degrees as of this time.  Likewise, the preponderance of the evidence demonstrates that the Veteran was not suffering from favorable ankylosis of the thoracolumbar spine at this time as well.  Favorable ankylosis is defined as fixation of a spinal segment in neutral position (0 degrees).  38 C.F.R. § 4.71a, Note (5).  As the Veteran's spine is not fixated at 0 degrees, he does not suffer from favorable ankylosis.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent, prior to March 11, 2011, is not warranted.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to higher disability evaluations of 50 percent or 100 percent at any time during the pendency of this claim.  A 50 percent disability evaluation is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent disability evaluation is warranted when there is evidence of unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  As noted in the preceding paragraph, the evidence demonstrates that the Veteran's spine is not fixated.  

The Board has also considered whether a higher disability evaluation may be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent disability evaluation is warranted when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, while a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  According to the January 2009 VA examination report, the Veteran was not suffering from intervertebral disc syndrome.  The March 2011 VA examination report reflects that the Veteran did suffer from acute intervertebral disc syndrome in the preceding 12 months, but that this only required 3 days of bed rest.  As such, a higher disability evaluation based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  

The Board notes that Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, there is evidence of radiculopathy into the lower extremities.  However, separate disability evaluations have already been assigned for these disabilities.  The Veteran also denied urinary or fecal incontinence during his March 2011 VA examination.  As such, there is no evidence of additional neurological abnormalities for which a separate rating may be assigned at this time.  

The Board recognizes that the Veteran believes he is entitled to an initial disability evaluation in excess of 20 percent for his service-connected low back disability.  According to his May 2010 VA Form 9, the Veteran reported that he could not walk correctly, work or sleep because of his back pain.  However, while the Board is sympathetic to the Veteran's claims, this fails to demonstrate that he meets the criteria necessary for a higher disability evaluation prior to March 11, 2011.  A 20 percent disability evaluation is meant to compensate a Veteran for back pain and muscle spasms so severe as to result in an abnormal gait.  Therefore, the Veteran's assertions fail to demonstrate that he meets the rating criteria for a higher rating prior to March 11, 2011.  As for the Veteran's assertion that he cannot work, the issue of entitlement to TDIU benefits is addressed in the Remand section below.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability include limited motion, impaired ambulation and pain.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 40 percent is warranted for a low back disability, as of March 11, 2011.  See 38 U.S.C. § 5107(b).  The Veteran's claim is therefore granted in this limited regard.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 20 percent for a low back disability prior to March 11, 2011.  This aspect of the Veteran's claim must be denied.  As already noted, the Court has determined that staged ratings are permissible.  See Fenderson, 12 Vet. App. at 119.  







	(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation of 40 percent for a low back disability, as of March 11, 2011, is granted.  

A disability evaluation in excess of 20 percent for a low back disability, prior to March 11, 2011, is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for a psychiatric disorder and a right shoulder disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran's representative argued in September 2011 that a remand is necessary to obtain service treatment records for the Veteran's period of active duty from December 2007 to April 2008, as well as to obtain a copy of his personnel records (201 file).  A review of the evidence of record confirms that there are no personnel records for either period of active duty or service treatment records for the Veteran's second period of active duty.  All reasonable attempts should be made to obtain these records and incorporate them into the claims file.  

In addition, the Veteran should be scheduled for a new VA psychiatric examination.  According to his previous examination of January 2009, the principle diagnosis was a personality disorder.  While it is true that 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection, such as personality disorders or mental deficiency, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, if the Veteran's personality disorder is diagnosed on current examination, the examiner should then determine whether there is any additional disability due to a superimposed disease or injury during service.

The most recent record of VA medical treatment in the claims file, to include Virtual VA, is dated February 2010.  Treatment records prepared since this time should also be obtained and incorporated into the claims file.  

As a final matter, the Board notes that the Veteran has repeatedly asserted that he cannot work as a result of his service-connected disabilities.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Presently, the Veteran does not meet the schedular requirements for a grant of TDIU.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If service connection is indeed established for a psychiatric disorder or a right shoulder disability, however, this could very well change.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the remaining issues being remanded, since a grant of the benefits sought could result in an increased overall disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should obtain VA Medical Center (VAMC) records prepared since February 2010 and incorporate them into the claims file.  

2.  The AMC must contact the appropriate service department and/or Federal agency to obtain a complete copy of the Veteran's service treatment records for the period from December 2007 to April 2008, including but not limited to his separation examination.  The AMC must also request a complete copy of the Veteran's personnel records (201 File) for both of his periods of active duty.  The service department and/or Federal agency must also be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure these records, then the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts to obtain these records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran should also be scheduled for a VA psychiatric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  The examiner is asked to perform all necessary tests and studies, and determine what psychiatric disorder (or disorders) the Veteran is presently suffering from.  The examiner should identify each specific disability(s) and then address the following:

(a) Is it at least as likely as not that the Veteran suffers from a psychiatric disorder(s) that manifested during, or as a result of, a period of active military service?  

(b) If it is determined that the Veteran does not suffer from a psychiatric disorder that manifested during military service, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a chronic psychiatric disorder that is 1) due to or 2) aggravated by a service-connected disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

(c) Finally, if the Veteran is found to suffer from a personality disorder, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from additional disability due to aggravation of the personality disorder during military service because of superimposed disease or injury.  

A complete rationale for all opinions expressed must be provided, and the examiner must fully consider and discuss the Veteran's lay assertions of symptomatology and chronicity.  

4.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


